Exhibit 10.1

 

CERTAIN MATERIAL (INDICATED BY THREE ASTERISKS) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.  THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

GAS PURCHASE AGREEMENT

 

THIS GAS PURCHASE AGREEMENT (“Agreement”) is entered into this 20th day of
December, 2010 (the “Effective Date”) by and between Bear Tracker Energy, LLC.,
with offices at 1512 Larimer Street, Suite 540, Denver, CO 80202, hereinafter
referred to as “Buyer”, and EOG Resources, Inc., a Delaware Corporation, whose
corporate address is 1111 Bagby, Sky Lobby 2, Houston, Texas 77002, hereinafter
referred to as “Seller”.

 

RECITALS

 

1.                                   Seller owns and holds, or has an interest
or interests in certain oil and gas leases, wells, and/or lands within the area
described in Exhibit “A” attached hereto and by reference made a part hereof
(the “Area of Dedication”), and may own or hold additional interests in oil and
gas leases, wells, and/or lands acquired by Seller within the Area of Dedication
during the term of this Agreement that are not then dedicated to another
purchaser or other facilities, said existing or subsequently acquired oil and
gas leases, wells and/or lands and formations thereunder hereinafter referred to
as the “Leases”.  Seller desires to commit to Buyer all of the Gas for sale
owned by Seller which is produced and saved from wells operated by Seller
(covered hereunder (“Seller’s Gas”) at or near Seller’s lease separation
facilities.  “Third Party Gas” shall mean any Gas produced from wells operated
by parties other than Seller.  Seller’s Gas shall not include any Third Party
Gas.  Buyer recognizes that Seller’s commitment to Buyer shall require Buyer,
under the terms and for the consideration herein expressed, to purchase all such
Seller’s Gas.

 

2.                                    Buyer desires to purchase from Seller
Seller’s Gas, at or near Seller’s lease separation facilities, utilizing the
facilities constructed, owned and operated by Buyer under the terms and for the
consideration herein expressed.

 

3.                                    Buyer acknowledges that:  (i) Seller’s
commitment of the Area of Dedication and Seller’s Gas in return for construction
and operation of Buyer’s Gathering System (as defined below) forms the basis of
this Agreement, (ii) Seller’s commitments are enabling Buyer to build its
Initial System (as defined below); and (iii) Priority Service (defined below)
shall be provided by Buyer to all volumes of Seller’s Gas, up to Seller’s
Capacity (as defined below) before Buyer gathers any volume of Third Party Gas.

 

4.                                     Buyer shall install, own, operate, and
maintain a natural gas gathering system, compression facilities, Receipt Point
metering, and related facilities to be located in [***], North Dakota.  Said
facilities shall enable Buyer to purchase, and accept delivery of all of
Seller’s Gas produced and saved from Seller’s Wells on the Leases, at Seller’s
Receipt Points and make allocations of Field Condensate, Field Fuel and Flare
Gas back to all of the Receipt Points, as such terms are defined herein.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

1

--------------------------------------------------------------------------------


 

5.                                     Contemporaneous with this Agreement,
Buyer will enter into a gas purchase agreement with [***] (“[***]”), pursuant to
which Buyer shall resell Purchased Gas hereunder to [***] (“[***]Contract”), and
a Right of Way and Fee Lands Acquisition Services Agreement with [***].

 

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the parties hereto agree as follows:

 

ARTICLE I

 

REPRESENTATIONS OF SELLER

 

1.1                              Seller represents and warrants to Buyer, its
successors and assigns, that Seller owns and has the right to market Seller’s
Gas and that Seller has constructed, intends to construct, or shall cause to be
constructed, the facilities necessary, if any, to enable Seller to sell and
deliver to Buyer for sale at Seller’s Receipt Points, as hereinafter set forth,
all of Seller’s Gas, except as provided in Section 2 of the GT&C, in accordance
with the terms and provisions of this Agreement.  In the event other working
interest parties in the wells operated by Seller within the Area of Dedication
fail to take their share of production in kind from time to time, and Seller
elects to temporarily market the shares of production of such working interest
owners (the “Other Wl Owners”), then Seller shall have the right to tender such
working interest owners’ share of Gas production under this Agreement (“Other Wl
Owner Gas”) and Buyer, to the extent it has capacity in Buyer’s Gathering System
and to the extent [***] purchases such Gas from Buyer, agrees to purchase such
Other Wl Owner Gas, except as provided in Section 2 of the GT&C, on the same
terms and conditions as it purchases Seller’s Gas; provided, however, that such
Other Wl Owner Gas shall not thereby become dedicated to this Agreement and such
Other WI Owners shall retain their right and obligation to take their share of
production in kind.  To the extent Seller tenders Other Wl Owner Gas, Seller
represents and warrants to Buyer, its successors and assigns, that Seller has
the right to market same under the authority of joint operating agreements or
other contracts with such working interest owners.

 

1.2                              It is expressly agreed by the Parties that
Seller does not commit to the performance of this Agreement any Gas attributable
to the interests of Other WI Owners in the wells operated by Seller within the
Area of Dedication.  Furthermore, Buyer shall have the right but not the
obligation to accept Gas attributable to Other WI Owners in the wells operated
by Seller within the Area of Dedication hereunder.

 

ARTICLE II

 

COMMITMENT OF SELLER’S GAS

 

2.1                             Subject to Section 2 of the GT&C, Seller hereby
commits to the performance of this Agreement all of Seller’s Gas produced and
saved from the Leases and to ensure the faithful performance of the provisions
of this Agreement, Seller covenants to sell and deliver same to Buyer at
Seller’s Receipt Points to be installed in the Area of Dedication without other
disposition except as herein otherwise provided.  Upon the execution of this
Agreement, Seller shall have obtained a release from [***] of all dedications of
Seller’s interests in the Area of

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------


 

Dedication that had been subject to that certain Gas Purchase Agreement between
Seller and [***] dated March 1, 2008.

 

2.2                              It is expressly agreed by the Parties that as
to any leases within the Area of Dedication acquired by Seller during the
Primary Term hereof which at the time of Seller’s acquisition are subject to
commitments which conflict with Seller’s commitment herein (a “Conflicting
Commitment”), Seller’s Gas attributable to the Conflicting Commitment shall be
exempted from Seller’s commitment for the remaining term of the Conflicting
Commitment which term shall not be extended by Seller unless and until Buyer has
provided notice to Seller under subparagraph B below.  At least one hundred
eighty (180) days prior to the expiration of the term of the Conflicting
Commitment, Seller shall submit to Buyer all pertinent information in its
possession regarding Seller’s Gas attributable to the Conflicting Commitment in
order to allow Buyer to assess the viability of adding same to this Agreement
upon expiration of the term of the Conflicting Commitment.

 

A.                                   If Buyer, at its sole discretion, elects to
have Seller’s Gas attributable to the Conflicting Commitment added to this
Agreement at the expiration of the term of the Conflicting Commitment, then
Buyer shall submit to Seller the applicable amendment(s) to this Agreement to
add Seller’s Gas attributable to the Conflicting Commitment to this Agreement.

 

B.                                   If Buyer, at its sole discretion, elects
not to have Seller’s Gas attributable to the Conflicting Commitment added to
this Agreement at the expiration of the term of the Conflicting Commitment, then
Buyer shall so notify Seller within sixty (60) days after receipt of Seller’s
information regarding Seller’s Gas attributable to the Conflicting Commitment
and shall provide Seller with a release in recordable form of such Seller’s Gas
attributable to the Conflicting Commitment, and neither party will have further
obligation to the other with respect to Seller’s Gas attributable to the
Conflicting Commitment.

 

ARTICLE III

CONSTRUCTION OF WELL CONNECT FACILITIES

 

3.1                               Facilities.  It shall be the obligation of
Buyer to connect each of the wells within the Area of Dedication which Seller
operates and in which Seller has an interest (“Seller’s Wells”) and to ensure
the faithful performance of the provisions of this Agreement subject to the
terms and provisions below:

 

A.                                    Buyer will construct, operate and maintain
a natural gas gathering system located as necessary to enable Buyer to purchase
Seller’s Gas from the Area of Dedication at the Receipt Points and gather and
deliver such Gas to [***] for resale at a location mutually agreeable to Buyer
and [***] at the inlet of [***] Plant located in the [***] of Section [***] in
Township [***], Range [***],[***] County, North Dakota (the “[***] Delivery
Point”), the foregoing gathering system being referred to as “Buyer’s Gathering
System”, or the “Bakken Lite System”.  Buyer’s Gathering System will consist of
a Trunkline and Lateral Lines, as described below:

 

(i)                                     “Trunkline” means the pipeline gathering
facilities consisting of 3-inch, 4-

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 

inch and 6-inch diameter steel pipe running from the [***] Delivery Point
upstream within the Area of Dedication.

 

(ii)                                  “Lateral Lines” means the pipeline
gathering facilities from the Receipt Point(s) to an interconnection with the
Trunkline, together with appurtenances thereto, including metering facilities
and valves.

 

B.                                    Buyer shall provide wellhead Receipt Point
metering and telemetry (“Metering Equipment”) and shall permit Seller and [***]
to have access to such Metering Equipment in accordance with reasonable
procedures established, from time to time, by Buyer.

 

The initial Trunkline and the initial Lateral Lines, well connections,
compressors, dehydrators, Metering Equipment, slug catchers at field compression
facilities and related, appurtenant facilities described on Exhibit “C” are
referred to as the “Initial System”.  It is understood that Buyer will not be
responsible for the installation or costs of measuring equipment and slug
catchers at the [***] Delivery Point, all of which shall be the responsibility
of [***].

 

C.                                    Buyer’s Initial System will be designed
and constructed to:

 

(i) be capable of handling the currently existing and anticipated Gas volumes
provided by Seller to Buyer periodically in accordance with Seller’s drilling
and development plans for Seller’s Wells to be drilled in the area described in
Exhibit C-1, up to a number of wells comprising the Well Connection Commitment
(as defined below);

 

(ii) provide a nominal average operating pressure at the Receipt Points of [***]
psig;

 

(iii) provide a delivery pressure into [***]’s facilities at the pressures
prevailing at the [***] Delivery Point ([***] exceed [***] psig);

 

(iv) provide compression and dehydration services as determined necessary by
Buyer.

 

D.                                    Subject to any grant of specific capacity
on any particular lateral or segment as may be provided pursuant to Section 3.1,
I., below, in order to meet Buyer’s obligation to purchase Seller’s Gas
hereunder, Buyer shall reserve capacity in Buyer’s Gathering System equal to at
least [***]% of the then applicable Seller’s Minimum Monthly Volumes, in the
aggregate, for the benefit of Seller (“Seller’s Capacity”).  Buyer shall provide
the Seller’s Capacity on the Trunkline and although there will be no specific
portion of Seller’s Capacity allocated to each of the Lateral Lines, Buyer will
design the Lateral Lines to accommodate all of Seller’s Gas delivered to such
Lateral Lines.  Any capacity available in the Buyer’s Gathering System in excess
of the actual amount of

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

4

--------------------------------------------------------------------------------


 

Gas tendered for sale by Seller to Buyer each Day hereunder, shall be available
to Buyer for other volumes owned or controlled by Buyer on such Days.

 

E.                                     Upon the execution of this Agreement, and
subject to events of Force Majeure, weather related construction delays and
associated cost implications and the availability of raw materials, Buyer shall
promptly commence the construction and installation of the Initial System, and
shall use all commercially reasonable efforts to complete construction of the
Initial System and be capable of receiving Seller’s Gas as soon as practical,
anticipated within ten (10) months of the execution of this Agreement.

 

F.                                      The construction of Buyer’s Gathering
System shall include the installation of Receipt Points for each of Seller’s
Wells existing as of the date of this Agreement.

 

G.                                    After installation of the Initial System,
Buyer will install and connect Receipt Points and Lateral Lines for subsequent
wells operated by Seller within the Area of Dedication, subject to the other
terms of this Agreement.  Subject to delays occasioned by conditions of Force
Majeure, weather related construction delays and associated cost implications
and the availability of raw materials, Buyer will use commercially reasonable
efforts to install such facilities to begin receipts of Seller’s Gas from such
additional wells within [***] days following written request from Seller for
such connection.

 

H.                                   Seller shall pay a connection fee to Buyer
equal to [***] for each well connected to Buyer’s Gathering System during each
calendar year through 2012 (“Connection Fee”).  Buyer will invoice Seller for
Connection Fees not more frequently than once each calendar quarter, and Seller
shall pay the invoiced amounts within 30 days of receipt of the invoice.  Seller
commits to provide for connection to Buyer’s Gathering System, and/or pay the
Connection Fee, for the connection of [***] Seller’s Wells in the area described
in Exhibit C-1 (“Well Connection Commitment”).  Seller anticipates that a total
of [***] wells will be connected by the end of 2012.  Within ninety (90) days
following the end of 2012, the parties shall determine the number of Seller’s
Wells connected to Buyer’s Gathering System and the Connection Fees paid by
Seller through 2012, and if such Connection Fees are less than [***], Seller
shall pay Buyer the difference (“Well Connection Deficiency Payment”).  Payment
shall be due no later than thirty (30) days after receipt of an invoice from
Buyer to Seller.  After satisfaction of the Well Connection Commitment, Buyer
shall connect all subsequent Seller’s Wells to Buyer’s Gathering System in the
Area of Dedication at no cost to Seller except as provided in 3.1, I., below.

 

I.                                        In the event that Seller requests a
well connection and the requested connection will require costs greater than
[***], prior to such time as Seller has met the Well Connection Commitment, or
[***], anytime thereafter, then upon agreement of the parties and completion of
that well connection, Seller’s Gas utilizing such connection will be charged the
Base Fee, without respect to what is then being charged for other Seller’s Gas,
until Buyer recoups such actual costs above [***] or [***], as the case may be
(“Excess Connection Cost”), as provided below.  Buyer shall be entitled to be
reimbursed for the Excess Connection Cost, unless Seller or a third party drills
additional wells that are connected to the same Lateral Line and Buyer recoups
the Excess

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

5

--------------------------------------------------------------------------------


 

Connection Cost of that Lateral Line from all service fees (including Seller’s
Services Fee) assessed on Gas received from all wells connected to that Lateral
Line within two (2) years following the date that the initial well on that
Lateral Line is connected to Buyer’s Gathering System. It is provided, however,
that service fees assessed to a third party for wells connected to the same
Lateral Line shall only be applied to the recoupment of the Excess Connection
Costs during the periods in which Seller is receiving a credit against Seller’s
Minimum Monthly Volume obligation with respect to those Third Party Gas under
the provisions of Section 4.3, below.  At the end of that two-year period, if
Buyer has not recouped the Excess Connection Cost for that Lateral Line, Seller
and any other third party connected to such Lateral Line shall pay their
pro-rata share of the difference to Buyer within thirty (30) days of invoice
from Buyer.  In the event Seller agrees to pay Buyer some or all of the Excess
Connection Cost, or any connection fee after the satisfaction of the Well
Connection Commitment, then Buyer and Seller shall mutually agree upon a
specified firm capacity on such Lateral for Seller’s Gas and Buyer shall give
Seller’s Gas priority over all other Gas in such Lateral.

 

J.                                        In the event that funding sources used
by Buyer to fulfill its obligations hereunder should elect to not provide any
further funding to Buyer, then within thirty (30) days following such event,
Buyer shall submit a statement to Seller indicating the purchase price for
Buyer’s Gathering System (“Purchase Price Statement”) and Seller shall have the
right but not the obligation to purchase Buyer’s Gathering System in accordance
with the following:

 

(i)                                     The purchase price shall be equal to
[***]% of the Actual Costs incurred in constructing and installing all portions
of Buyer’s Gathering System to the date of sale to Seller, less any Connection
Fees and Well Connection Deficiency Payments paid by Seller to Buyer to date, if
Seller so elects.

 

(ii)                                  Seller shall have ninety (90) days
following receipt of the Purchase Price Statement in which to elect, in writing,
whether or not to consummate the purchase of Buyer’s Gathering System.  During
this period, the Parties shall discuss in good faith any questions that Seller
has about the calculation of the purchase price as set forth in the Purchase
Price Statement, and Seller shall have the right to conduct a due diligence
review of any Buyer contracts that Seller may be required to assume in
conjunction with its purchase of Buyer’s Gathering System and to review the
Actual Costs.  If Seller fails to respond, in writing, within that ninety (90)
day period, Seller will be deemed to have elected not to purchase Buyer’s
Gathering System.

 

(iii)                               If Seller elected to consummate the
purchase, then it must remit the purchase price to Buyer within thirty (30) days
after the ninety (90) day period set forth in (ii), above, and upon such receipt
Buyer will execute and deliver appropriate assignments and bills of sale to
convey Buyer’s Gathering System, to Seller, which shall be on an “as is, where
is” basis, with no warranties or representations; provided, Buyer will convey
Buyer’s Gathering System free and clear of all liens, security interest or
encumbrances arising by, through or under

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

6

--------------------------------------------------------------------------------


 

Buyer.

 

(iv)                              If Seller elects, or is deemed to have
elected, not to purchase Buyer’s Gathering System, then Buyer shall be relieved
of any further obligations hereunder to install any portions Buyer’s Gathering
System or to connect any additional Receipt Points hereunder; provided however,
in such event Buyer shall release any portion of Seller’s Area of Dedication not
then connected to Buyer’s Gathering System. In that event, for each of Seller’s
Wells tendered to Buyer for connection that Buyer declines to connect, the Well
Connection Commitment shall be eliminated by the number of such wells.  Further,
the Minimum Monthly Volume shall be adjusted by multiplying the then applicable
Minimum Monthly Volume by a fraction, the numerator of which is the total number
of Seller’s Wells connected by Buyer and the denominator of which is the sum of
the number of Seller’s Wells connected by Buyer plus the number of Seller’s
Wells that Buyer declined to connect.

 

3.2                              Upon the execution of this Agreement, and
thereafter by October 15th of each calendar year, Seller shall communicate its
drilling plans in writing for the next calendar year to Buyer.  Additionally, on
or before the last day of each Accounting Period, Seller shall notify Buyer of
any changes or additions to its drilling plans for the succeeding twelve (12)
Accounting Periods.  As to each of Seller’s Wells included in the drilling plans
which Seller expects to have completed and ready for production within the next
twelve (12) months and for which Seller requests connection, Buyer shall
immediately proceed to acquire the necessary rights-of-way and other required
permits.  Subject to conditions of Force Majeure, Buyer will use its
commercially reasonable efforts to proceed with the construction and
installation of the required facilities (including, but not limited to,
gathering lines, measurement equipment and compression) necessary to receive
Seller’s Gas from Seller’s Wells at the Receipt Points and to receive such Gas
into Buyer’s Gathering System by the time the applicable well(s) become ready
for initial production or [***] days following the date of Seller’s request to
connect such wells, whichever is later.

 

3.3                              The Parties acknowledge that [***] shall
acquire certain rights of way for that portion of Buyer’s Gathering System
necessary for the connection of Seller’s operated wells within the Area of
Dedication under the terms of that certain Right of Way and Fee Lands
Acquisition Services Agreement of even date herewith, between [***] and Buyer.

 

ARTICLE IV

 

PRIORITY, ORDER OF CURTAILMENTS AND GAS RECEIPTS

 

4.1                              Seller shall deliver and sell all of Seller’s
Gas to Buyer, and Buyer shall receive and purchase all of Seller’s Gas on a
Priority basis, up to the Seller’s Capacity.  It is provided, however, that if
[***] curtails receipts of Gas from Buyer under the [***] Contract, for any
reason other than a default of Buyer under this Agreement or the [***] Contract
or a breach of either agreement, Buyer shall have no liability for curtailment
of Seller’s Gas; provided, the foregoing shall not relieve Seller of its
obligations to deliver the Minimum Monthly Volumes.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

7

--------------------------------------------------------------------------------


 

4.2                              Commencing on the date that the Initial System
is in service, Seller agrees to deliver a minimum monthly volume of gas from
Seller’s Wells within the Area of Dedication, as measured at the Receipt Points,
averaged on a calendar year basis, to Buyer for purchase as follows (“Minimum
Monthly Volume”):

 

Year

 

Minimum Monthly Volume

 

 

(in Mcf)

2011

 

[***]

2012

 

[***]

2013

 

[***]

2014

 

[***]

2015

 

[***]

2016

 

[***]

2017

 

[***]

2018

 

[***]

2019

 

[***]

2020

 

[***]

 

Notwithstanding the foregoing, if the initial date that Buyer’s Initial System
is in service, is not the first day of a month, then Seller’s Minimum Monthly
Volume obligation for that month shall be pro-rated on a daily basis based on
the number of days in the month beginning with the in-service date.

 

4.3                               For all volumes of Third Party Gas gathered by
Buyer utilizing portions of Buyer’s Gathering System initially installed by
Buyer to receive Seller’s  Gas, the following formula will be used to determine
a credit to Seller against Seller’s commitment to deliver the Monthly Minimum
Volume.  The credit against Seller’s Minimum Monthly Volume commitment shall
incorporate, at a minimum, Buyer’s recovery of its incremental capital and
direct operating and maintenance expenses expended by Buyer to connect the Third
Party Gas, the fees charged by Buyer for the Third Party Gas, and an after tax
rate of return to Buyer equal to [***] percent ([***]%).  The agreed upon credit
to Seller (“Volume Credit”) shall be applied against Seller’s Minimum Monthly
Volume obligation each year in accordance with the following formula:

 

Volume Credit = [***]

 

4.4                               Within ninety (90) days following the end of
calendar year 2011, and within ninety (90) days following each calendar year
thereafter, Buyer shall determine the aggregate volume of Seller’s Gas delivered
to Buyer at the Receipt Points (“Actual Deliveries”) in comparison to the
applicable aggregate Monthly Minimum Volumes for that calendar year.  To the
extent that the aggregate of the Monthly Minimum Volumes for the calendar year
exceed Actual Deliveries for that calendar year, the difference shall then be
reduced by any applicable Excess Deliveries, as provided below, and any Volume
Credits for Third Party Gas, with any resulting, positive net amount being the
“Short-Fall Volumes”.  In the event of Short-Fall Volumes during any calendar
year, Seller shall make a cash payment to Buyer (each, a “Short-Fall Payment”).
The Short-Fall Payment shall be equal to the Short-Fall Volumes, in Mcf,
multiplied by the Services

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

8

--------------------------------------------------------------------------------


 

Fee in effect during the applicable calendar year.  Furthermore, any Short-Fall
Payment shall be reduced by the product of the volume of any Gas that was
curtailed or shut-in by Buyer, due to Buyer’s failure, fault or breach of the
[***] Contract, but excluding any curtailments due to any portion of Seller’s
Gas failing to meet the quality specifications set forth in this Agreement, if
applicable, multiplied by the Services Fees in effect for the calendar year for
which the Short-Fall Payment is due.

 

4.5                               Aggregate deliveries of Purchased Gas by
Seller from Seller’s Wells within the Area of Dedication in any given calendar
year that exceed the Monthly Minimum Volumes (each such occurrence, the “Excess
Deliveries”) shall be credited to Seller as follows:

 

A.                                    In the event Seller made one or more
Short-Fall Payments, Excess Deliveries will first be credited toward the first
year for which a Short-Fall Payment had been made, and Buyer would refund to
Seller that portion of the Short-Fall Payment, without interest, made-up by the
subsequent year’s Excess Deliveries, by multiplying the Excess Deliveries, in
Mcf, by the Services Fees in effect for the calendar year for which the
Short-Fall Payment was made.  Credit for Excess Deliveries shall continue to be
credited toward prior years’ Short-Fall Payments in the foregoing manner, with
corresponding refunds of Short-Fall Payments, until the Excess Deliveries have
been exhausted.

 

B.                                    To the extent all prior years’ Short-Fall
Payments have been fully refunded by Buyer to Seller due to Excess Deliveries,
any remaining Excess Deliveries shall be credited toward Seller’s next calendar
year’s commitment of Monthly Minimum Volumes.

 

4.6                              Seller acknowledges and understands that Buyer
will receive and purchase Seller’s Gas utilizing Buyer’s Gathering System which
may also receive Third Party Gas delivered to Buyer by other parties.

 

4.7                               In the event Buyer lacks sufficient capacity
in Buyer’s Gathering System due to Seller’s breach of this Agreement or [***]’s
breach of the [***] Contract or Seller’s or [***]’s default under either
Agreement, Buyer shall curtail Gas at its discretion.  In all other cases, the
capacity on Buyer’s Gathering System, as such exists from time to time, shall be
allocated first to any Priority Service agreements, second to any Firm Service
agreements, and finally to any Interruptible Service agreements, and then,
within each category of service, on the basis of contract effective date, where
contracts with previous effective dates take priority over contracts with
subsequent effective dates.  No curtailments of a higher priority service shall
occur until all Gas from a lower priority service has been completely
curtailed.  Buyer covenants that it will not enter into any Priority Service
agreements with customers other than Seller or its affiliates.

 

4.8                               Buyer agrees that it will not process the
Purchased Gas for the extraction of NGLs .

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

9

--------------------------------------------------------------------------------


 

ARTICLE V

 

GENERAL TERMS AND CONDITIONS

 

5.1                              The General Terms and Conditions set forth in
the attached Exhibit “B” are by this reference hereby incorporated into and made
an integral part of this Agreement (the “GT&C”). In the event of any conflict
between the terms as set out in the body of this Agreement and those set out in
the GT&C, the terms in the body of this Agreement shall control.

 

ARTICLE VI

 

CONSIDERATION & FEES

 

6.1                              Effective on the date of first deliveries of
Seller’s Gas under this Agreement, Seller shall receive as full consideration
for all of Seller’s Gas and Other Wl Owner Gas purchased hereunder (the
“Purchased Gas”) the following:

 

A.                                            Buyer’s covenant that all
Purchased Gas will be resold by Buyer to [***] under the [***] Contract; and

 

B.                                            Payment by Buyer of all actual
proceeds received by Buyer from [***] for the Purchased Gas resold to [***]
under the [***] Contract, plus the net proceeds received by Buyer for all Field
Condensate allocable to the Purchased Gas which Field Condensate was not
delivered to [***] for the account of Seller, if applicable, taking into
marketing and transportation costs, less an amount equal to the Services Fee, as
determined and described in Section 6.4, below, multiplied by the volume (in
Mcf) of Purchased Gas as measured at the Receipt Points.

 

6.2                              In addition to the proceeds received by Buyer
from [***] for the Purchased Gas resold to [***] under the [***] Contract, Buyer
shall, as agent for Seller, receive from [***] certain proceeds representing
Plant Products Revenues and Field Condensate Revenues attributable to the NGLs
and Field Condensate sold by Seller to [***] under separate agreement, and will
disburse those Plant Products Revenues and Field Condensate Revenues along with
Residue Gas and Bypassed Gas proceeds, net of fees to Seller, in accordance with
Section 10., C., of the GT&C.  Buyer is acting as disbursement agent for the
purpose of properly allocating Plant Products Revenues and Field Condensate
Revenues to the Receipt Points where it receives EOG’s Gas and to the receipt
points where Buyer receives Gas from third parties.  Seller shall have the right
to terminate such agency arrangement for the disbursement of Plant Products and
Field Condensate Revenues at any time, in its sole discretion, upon one (1)
day’s prior written notice from Seller to Buyer and [***].  In the event Seller
terminates such agency arrangement, then [***] shall disburse EOG’s Plant
Products and Field Condensate Revenues directly to EOG; provided, however, the
termination of such agency arrangement shall not relieve Buyer of its
obligations to perform any of its required allocations hereunder or, in its role
as “Seller,” under the [***] Contract.

 

6.3                              In the event the sum of the proceeds from the
sale of the Purchased Gas and, when applicable, the proceeds of any “Field
Condensate Revenues” for Field Condensate and the proceeds of any “Plant
Products Revenues” for Plant Products sold by [***] (as each of those terms are
defined in the [***] Contract) when Buyer is acting as Seller’s disbursement
agent, is less than the amount of the Services Fee multiplied by the volume (in
Mcf) of such Purchased Gas owed by Seller, each as referred to in Section 6.1 B,
above, then Buyer shall invoice Seller for such difference.  Seller shall pay
any such invoice within ten (10) days of receipt.

 

6.4                              The “Services Fee” shall be the lesser of the
Base Fee or the Variable Fee.  The Base Fee and the Variable Fee are derived as
follows:

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

10

--------------------------------------------------------------------------------


 

A. Base Fee — the “Base Fee” shall be [***],

 

B. Variable Fee — the “Variable Fee” shall be a per Mcf fee derived by taking
into account the following:

 

(1) the Actual Cost(s) incurred by Buyer to receive Seller’s Gas, as of the date
of initial deliveries of Seller’s Gas into Buyer’s Gathering System  and
mutually agreed upon estimated costs for completion of Buyer’s Gathering System,

 

(2) the Minimum Monthly Volumes,

 

(3) an annual operating cost and general and administrative cost in accordance
with Exhibit “D”, attached hereto,

 

(4) a [***] percent ([***]%) after tax rate of return on capital amortized over
a 10-year period, all as depicted in Exhibit “D”, attached hereto, and

 

(5) revenues received from Buyer during the period from initial deliveries to
the date of determination.

 

6.5                              Service Fee Adjustments.

 

A.                                            [***] percent ([***]%) of the
Services Fee shall be adjusted annually, up or down, during the term of this
Agreement, for the prospective calendar year, the first prospective calendar
year being 2012, based on the percentage change in the annual average in the
“Consumer Price Index for All Urban Consumers (CPI-U) : U.S. city average  - All
items “  which occurred in the preceding Calendar Year as published by the
United States Department of Labor, Bureau of Labor Statistics for the previous
calendar year.

 

B.                                            The Variable Fee shall be subject
to adjustments in accordance with Exhibit “D”.  Each Variable Fee adjustment
will occur within sixty (60) days of the end of each calendar year 2011 and 2012
only, taking into account the Actual Costs incurred by Buyer as of such dates,
and the estimated capital costs to be incurred by Buyer in completing Buyer’s
Gathering System, as then anticipated, but in any event as necessary to complete
the connection of all of the wells subject to Seller’s Well Connection
Commitment and the remaining facilities described on Exhibit “C”.  In order to
calculate any Variable Fee adjustments, the highlighted portions of Exhibit “D”
are subject to modification to reflect Actual Costs expended.  Further, the
Variable Fee shall be adjusted to reflect any Services Fee over-collection by
Buyer once Actual Costs are finally determined and the Variable Fee is
calculated.

 

6.6                              Fuel.  Seller and all other third parties
connected to Buyer’s Gathering System shall bear their proportionate share, as
determined in Section 8, of the General Terms and Conditions, of actual Field
Fuel, Flare Gas, Lost and Unaccounted For Gas or its equivalent

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

11

--------------------------------------------------------------------------------


 

dollar amount in electric power cost incurred by Buyer in lieu of fuel, as
applicable, and required to gather the Gas from the Receipt Points to the [***]
Delivery Point.

 

ARTICLE VII

 

NOTICES

 

7.1                              All notices and communications required or
permitted under this Agreement shall be in writing and shall be considered as
having been given if delivered personally, or when received by mail, by fax
(confirmed as received before 5 p.m. at the place of receipt), or by express
courier, postage prepaid, by either party to the other at the addresses given
below. Routine communications, including monthly statements, shall be considered
as duly delivered when mailed by ordinary mail or by electronic means. Unless
changed upon written notice by either party, the addresses are as follows:

 

TO:                                               SELLER:

 

For Payment By Wire:

[***]

 

 

For Contract Notification:

EOG Resources, Inc.

 

P. O. Box 4362

 

Houston, Texas 77210-4362

 

Attn.: Director, Marketing Administration

 

 

 

Telephone:

[***]

 

Facsimile:

[***]

 

 

With copy to:

 

 

 

 

EOG Resources, Inc.

 

600 17th Street, Suite 1000N

 

Denver, CO 80202

 

Phone:

[***]

 

Fax:

[***]

 

Attention: [***]

 

 

For Accounting & Statements:

EOG Resources, Inc.

 

P. O. Box 4362

 

Houston, Texas 77210-4362

 

Attn.: EOGR Revenue Accounting

 

 

 

Telephone:

[***]

 

Facsimile:

[***]

 

 

Street Address:

EOG Resources, Inc.

 

1111 Bagby, Sky Lobby 2

 

Houston, Texas 77002-4005

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

12

--------------------------------------------------------------------------------


 

TO:                         BUYER:

 

Bear Tracker Energy, LLC

1512 Larimer Street, Suite 540

Denver, CO 80202

Phone: [***]

Fax:  [***]

For Accounting Matters: Attention: VP Finance

For Operational Matter: Attention: VP Engineering

 

ARTICLE VIII

 

TERM

 

8.1                              This Agreement shall be in full force and
effect as of the Effective Date and shall remain in full force and effect for a
primary term of [***] ([***]) years (the “Primary Term”) and shall continue year
to year thereafter until terminated by either party by providing written notice
to the other party at least sixty (60) days prior to the expiration of the
Primary Term, or any subsequent annual expiration date.

 

ARTICLE IX

 

MISCELLANEOUS

 

9.1                              Assignment.  Respecting certain rights of the
Parties hereto:

 

A.                                     This Agreement shall be binding upon and
inure to the benefit of the Parties hereto, their successors, assigns, heirs,
administrators and/or executors and shall constitute a real right and covenant
running with the Leases.  Either Party may assign its right, title, and interest
in, to and under this Agreement, including, without limitation, any and all
renewals, extensions, amendments, and/or supplements hereto; provided, however,
that no such assignment shall in any way operate to enlarge, alter, or change
any right or obligation of the other Party or Parties hereto.  No assignment
shall be effective or binding without the written consent of the other Party,
which consent will not be unreasonably withheld or delayed, and until a fully
executed copy of same has been furnished to the other Party.  Upon obtaining
written consent, the party making the assignment shall be released from further
obligations under this Agreement as to the interest so assigned.

 

B.                                   Further, this Agreement, including, without
limitation, any and all renewals, extensions, amendments and/or supplements
hereto shall be binding upon any purchaser of Buyer’s Gathering System and upon
any purchaser of Seller’s Leases, or any part thereof or interest therein which
are subject to this Agreement.  It is agreed that no sale of Seller’s Leases, or
any part thereof or interest therein, or of all or substantially all of Buyer’s
Gathering System, shall be made unless the purchaser thereof shall assume and
agree to be bound by this Agreement insofar as the same shall affect and relate
to the Leases, Buyer’s Gathering System or interests so sold or conveyed.
Interests owned in the Area of Dedication by a purchaser of any of Seller’s
Leases that was owned prior to the effective date of such purchase shall not
become subject to this Agreement by virtue of such purchase.  It is further
agreed, however, that nothing herein

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

13

--------------------------------------------------------------------------------


 

contained shall in any way prevent either Party hereto from pledging or
mortgaging all or any part of such Party’s Leases or Buyer’s Gathering System as
security under any mortgage, deed of trust, or other similar lien, or from
pledging this Agreement or any benefits accruing hereunder to the Party making
the pledge, without the assumption of obligations hereunder by the mortgagee,
pledge or other grantee under such an instrument.

 

C.                                   Nothing in this Agreement, expressed or
implied, confers any rights or remedies on any person or entity not a party
hereto other than successors and assigns, or heirs, administrators or executors
of the Parties hereto.

 

9.2                               Seller expressly does not by the terms of this
Agreement, sell, transfer or assign unto Buyer any title or interest whatsoever
in the Leases or any pipe, meters, lines or other equipment of any nature owned
or used by Seller in the operation of Seller’s Wells and the Leases.

 

9.3                             This Agreement, the Exhibits attached hereto,
the [***] Contract and the Right of Way and Fee Lands Acquisition Services
Agreement constitutes the entire agreement and understanding between the parties
hereto and supersedes and renders null and void and of no further force and
effect any prior understandings, negotiations or agreements between the Parties
relating to the subject matter hereof, and all amendments and letter agreements
in any way relating thereto.  Except as provided for in Section 9.4, no
provision of this Agreement may be changed, modified, waived or discharged
orally, and no change, modification, waiver or amendment of any provision will
be effective except by written instrument to be executed and approved by the
Parties hereto.

 

9.4                              The North American Energy Standards Board
(“NAESB”) has and will continue to issue standards to which interstate pipelines
must comply. To the extent that a standard affects the operation of this
Agreement, Buyer shall have the right, upon notice to Seller, to modify the
terms and conditions of this Agreement to conform this Agreement to such NAESB
standard; provided, however, that no change to any commercial term of this
Agreement shall be effective without Seller’s consent.

 

9.5                               Memorandum of Agreement.  Upon execution of
this Agreement, the Parties agree to execute a Memorandum of this Agreement to
which shall be attached an exhibit containing a legal description of the Area of
Dedication, which Memorandum shall recite that the Parties have entered into
this Agreement and that this Agreement provides for the dedication by Seller of
Seller’s Gas produced and saved from the Leases,  the purchase of such Seller’s
Gas by Buyer pursuant to the terms and conditions set forth in this Agreement. 
Such Memorandum shall be placed of record in each County in which the Leases are
located.

 

9.6                              Audits.  Respecting certain rights of the
Parties hereto:

 

A.                                    Upon thirty (30) days prior written
notice, either Party shall have the right, at reasonable times during normal
business hours, but no more frequently than once each calendar year, at its own
expense, to examine the books and records of the other Party to the extent
necessary to audit and verify the accuracy of any statement, charge, or
computation made under or pursuant to this Agreement.  All statements,
allocations,

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

14

--------------------------------------------------------------------------------


 

measurement, and payments made in any period prior to the twenty-four (24)
months period preceding the Month in which notice of audit is given by a Party
shall be conclusively deemed to be true and correct and the scope of such audit
shall be limited to statements, allocations, measurements and payments made
during such twenty-four month period.

 

B.                                    The Party conducting the audit shall have
180 days after commencement of the audit in which to submit a written claim,
with supporting detail, for proposed adjustments. If the Party conducting the
audit fails to submit a written report to the other Party within the 180-day
period, then all statements, charges and computations made under or pursuant to
this Agreement that were within the audit period shall be deemed to be
appropriate and accurate.  Upon receipt of an audit report, the Party being
audited shall have one hundred eighty (180) days to make all recommended
adjustments, or to notify the auditing party that it does not agree and its
basis for disagreement.  Any unresolved disagreements shall be resolved pursuant
to Section 15 of the GT&C.

 

9.7                      THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS.  EXCLUSIVE VENUE FOR ANY SUIT, ACTION OR PROCEEDING BROUGHT
BY EITHER PARTY IN CONNECTION WITH THIS AGREEMENT OR ARISING OUT OF THE TERMS OR
CONDITIONS HEREOF SHALL BE IN HARRIS COUNTY, TEXAS.  THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT THEY MAY LEGALLY
AND EFFECTIVELY DO SO, ANY OBJECTION THEY MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN THE STATE AND FEDERAL
COURTS SITUATED IN THE CITY OF HOUSTON, HARRIS COUNTY, TEXAS.

 

THE PARTIES HERETO have executed this Agreement as of the day and year first
above written.

 

 

Seller:

 

Buyer:

 

 

 

EOG Resources, Inc.

 

Bear Tracker Energy, LLC

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

[***]

 

Acknowledges and Agrees to the Provisions of Article VI Concerning the Agency
Arrangement Referred to Therein:

 

By:                            [***]

Name:  [***]

Title:                    [***]

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

15

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

ATTACHED TO AND MADE A PART OF THAT CERTAIN GAS PURCHASE AGREEMENT

by and between Bear Tracker Energy, LLC, as “Buyer” and

EOG Resources, Inc. as “Seller”

 

AREA OF DEDICATION

 

The following lands located in [***] Counties, North Dakota:

 

[***]

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

16

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

ATTACHED TO AND MADE A PART OF THAT CERTAIN

GAS PURCHASE AGREEMENT

by and between Bear Tracker Energy, LLC, as “Buyer” and

EOG Resources, Inc. as “Seller”

 

GENERAL TERMS AND CONDITIONS

 

1.                                      DEFINITIONS

 

For the purposes of the Agreement to which this Exhibit is attached, unless the
context of the Agreement requires otherwise, the following terms and expressions
used therein and in these GT&C shall be defined as follows:

 

1)                    “Accounting Period” shall mean a period of one calendar
month, commencing at 9:00 a.m. Central Clock Time on the first day of each
month, and ending at 9:00 a.m. Central Clock Time on the first day of the
succeeding calendar month.

 

2)                    “Actual Costs” means the actual costs to install and
construct Buyer’s Gathering System, including the Trunkline, or Lateral Lines,
as applicable, together with appurtenant facilities, and shall include, all
third party or field personnel costs of engineering, design and survey,
easements and rights of way, procurement of pipe and appurtenances including any
metering facilities, and construction and installation of the pipeline and the
appurtenances, together with any other third party or field personnel costs or
expenses incurred by Buyer in connection with the installation of the facilities
that are normally capitalized pursuant to generally accepted accounting
principles, together with administrative or overhead costs of Buyer.

 

3)                    “Adjusted Gas Volume” shall mean the quantity of Gas
measured by Buyer at each Receipt Point as adjusted for any Field Condensate,
Field Fuel, Lost and Unaccounted For Gas or Flare Gas removed from the raw Gas
stream attributable to such Receipt Point upstream of the [***] Delivery Point. 
Allocations shall be made by Buyer using Adjusted Gas Volumes as provided in
Section 8 of these GT&C.

 

4)                    “Btu” (British thermal unit) shall mean the amount of heat
required to raise the temperature of one (1) avoirdupois pound of pure water
from fifty-eight and five-tenths degrees (58.5°) Fahrenheit to fifty-nine and
five-tenths degrees (59.5°) Fahrenheit at [***] psia.

 

5)                    “Buyer’s Gathering System” shall mean the pipelines
(including the Trunklines, the Lateral Lines, field compression, dehydration
equipment, Metering Equipment, slug catchers located at the Buyer’s field
compressor stations and related equipment) and appurtenances constructed or
acquired by Buyer for the purpose of accepting delivery and transmitting
Seller’s Gas from the Receipt Points to the [***] Delivery Point.

 

6)                    “Cubic Foot of Gas” shall mean the amount of Gas required
to fill a cubic foot of space when the Gas is at a base pressure of [***] psia
and at a base temperature of sixty degrees (60°) Fahrenheit.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

17

--------------------------------------------------------------------------------


 

7)                    “Day” or “day” shall mean the 24-hour period beginning and
ending at 9:00 a.m. Central Clock Time.

 

8)                    “Field Condensate” shall mean any liquids or drip
(condensed hydrocarbons), which have collected in and are removed from Buyer’s
Gathering System upstream of the inlet to the [***] Delivery Point.

 

9)                    “Field Condensate Market Price” shall mean the price
received by Buyer for any Field Condensate sold during the Accounting Period.

 

10)             “Field Fuel” shall mean any Gas consumed as fuel by Buyer for
purposes of operating Buyer’s Gathering System.

 

11)             “Firm” or “Firm Service” shall mean any Gas purchase or
transportation commitment by Buyer that is not subject to prior claim by any
other Firm or Interruptible customer, subject, however, to maintenance, repair
and non-routine operating conditions and Force Majeure.  Firm Service is the
second highest priority service offered by Buyer.

 

12)             “Flare Gas” shall mean any Gas which is burned and/or released
to the atmosphere. The quantity of Flare Gas may be reasonably estimated by
Buyer.

 

13)             “Gas” shall mean the effluent vapor stream including all of the
constituents thereof, including liquefiable hydrocarbons associated with the
vapor stream, as produced from a well, whether a gas well or an oil well, and
delivered into Buyer’s Gathering System by Seller and other producers at their
respective Receipt Points.

 

14)             “GPM” shall mean gallons per Mcf as more fully described in
Section 7.G. of these GT&C.

 

15)             “Gross Heating Value” shall mean the total or gross Btu’s
produced by the complete combustion, at constant pressure, of the amount of Gas
which would occupy a volume of one (1.0) cubic foot at a temperature of sixty
degrees (60° F) Fahrenheit saturated with water vapor and under a pressure of
[***] psia with air of the same temperature and pressure as the Gas, when the
products of combustion are cooled to the initial temperature of the Gas and air
and when the water formed by combustion is condensed to the liquid state.

 

16)             “Interruptible” or “Interruptible Service” shall mean any Gas
purchase or transportation commitment by Buyer that is available after the
provision of Priority and Firm Service, subject to (i) allocation or proration,
(ii) the operational capacity of the Buyer’s Gathering System and (iii) Force
Majeure.

 

17)             ‘Lost and Unaccounted For Gas” shall mean meter variance and any
other quantities of Gas lost or otherwise not accounted for incident to or
occasioned by the gathering or compressing and redelivery, as applicable of Gas,
including Gas released through leaks, instrumentation, relief valves, unmeasured
flares, ruptured pipelines, and blow downs of pipelines, vessels, and equipment.

 

18)             “MCF” or “Mcf” shall mean one thousand (1,000) cubic feet of Gas
at a temperature of sixty degrees (60° F) Fahrenheit and under a pressure of
[***] psia.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

18

--------------------------------------------------------------------------------


 

19)             “Mcfd” means MCF per day.

 

20)             “MMBtu” shall mean one million (1,000,000) Btu’s.

 

21)             “Month” or “month” shall mean the period beginning at 9:00 a.m.
Central Clock Time on the first day of a calendar month and ending at 9:00 a.m.
Central Clock Time on the first day of the next succeeding calendar month.

 

22)             “Natural Gas Liquids,” or “NGLs” shall mean such liquefiable
hydrocarbons associated with the gas stream including, but not limited to,
 ethane, propane, iso-butane, normal butane, natural gasoline and heavier
hydrocarbon liquids but excluding: (i) liquid hydrocarbons separated from the
gas stream by the use of mechanical separators at or prior to Seller’s Receipt
Points; and (ii) any Field Condensate.

 

23)             “Other Wl Owner Gas” shall have the meaning set forth in Section
1.1 of the Agreement.

 

24)             “Party” or “Parties” shall mean one or both, respectively, of
the signatories to this Agreement.

 

25)             “Priority” or “Priority Service” shall mean any Gas purchase or
transportation commitment by Buyer that is not subject to prior claim by any
other customer, subject, however, to maintenance, repair and non-routine
operating conditions and Force Majeure.  Priority Service is the highest
priority service offered by Buyer.

 

26)             “Psia” shall mean pounds per square inch absolute.

 

27)             “Psig” shall mean pounds per square inch gauge.

 

28)             “Purchased Gas” shall mean Seller’s Gas and any Other Wl Gas
purchased by Buyer under the Agreement.

 

29)             “Receipt Points” shall mean all the points at which Gas is
received into Buyer’s Gathering System.

 

30)             “Seller’s Gas” shall have the meaning set forth in Recital 1 of
the Agreement.

 

31)             “Well Connect Facilities” shall have the meaning set forth in
Section 3.1. of the Agreement.

 

2.                             RECEIPT POINTS, PRESSURE AND OWNERSHIP

 

A.                                    The Receipt Points for all Purchased Gas
delivered under the Agreement shall be at the inlet of Buyer’s metering
facilities located at Seller’s lease separation facilities or at such other
Receipt Points as may be mutually agreed upon in writing by the Parties from
time to time.  Title, possession, and control of all Purchased Gas, excluding
NGL’s attributable thereto, shall pass from Seller to Buyer at the applicable
Receipt Point(s). Title to such NGL’s shall remain with Seller, while risk of
loss for such NGLs shall remain with Buyer until the Purchased Gas is delivered
to the [***] Delivery Point.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

19

--------------------------------------------------------------------------------


 

B.                                    Seller, at its own expense, shall equip,
maintain and operate all facilities to deliver the Purchased Gas to Buyer at
Seller’s Receipt Points, including, but not limited to, installation and
maintenance of Seller’s gathering facilities and mechanical separation
equipment. Seller shall deliver the Purchased Gas at pressures sufficient to
enter Buyer’s Gathering System as they exist from time to time.

 

C.                                    Buyer shall construct, maintain, own and
operate all necessary facilities to accept Seller’s Gas and, to the extent Buyer
has sufficient capacity, Other WI Gas tendered from Seller to Buyer at Seller’s
Receipt Points.

 

D.                                    As between the Parties, Seller shall be in
possession and control of the Seller’s Gas and Other WI Gas deliverable under
the Agreement and responsible for any injury or damage caused thereby until the
same shall have been delivered to Buyer at Seller’s Receipt Points, after which
delivery Buyer shall be deemed to be in exclusive possession and control thereof
and responsible for any injury or damage caused thereby until delivered at the
[***] Delivery Point.

 

3.                             RESERVATIONS AND COVENANTS OF SELLER

 

A.                                    Seller, as a reasonable and prudent
operator, hereby expressly reserves the following rights with respect to
Seller’s Gas and the Leases subject hereto:

 

1)                                     The right to use the Gas produced from
the Leases prior to delivery to Buyer for the following purposes:

 

a)                                     For fuel in the development and operation
of the Leases from which the Gas is produced.

 

b)                                     For delivery to the lessors of the Leases
of the Gas if such Lessors are entitled to use such Gas or take such Gas in kind
under the terms of the Leases.

 

c)                                      For fuel in the operation of the
facilities which Seller may install in order to deliver Gas hereunder in
accordance with the terms hereof.

 

d)                                     Gas for secondary or tertiary recovery
projects.

 

2)                                     The right to pool or unitize the Leases
(or any portion thereof) with other lands and leases so long as such action does
not reduce Seller’s Gas. In the event of any such pooling or unitization, the
Agreement will cover Seller’s interest in the pool or unit and the Gas
attributable thereto to the extent that such interest is derived from Seller’s
Gas.

 

B.                                    Seller shall provide to Buyer all
information reasonably requested by Buyer to assist Buyer in making the
allocations called for herein or required by Buyer’s normal and customary
accounting or contract administration practices.

 

C.                                    Seller shall operate the Leases free of
any control by Buyer, including without limitation, the right to enter into
farmouts of any Lease subject to this Agreement, and to abandon any well and
surrender any Lease when Seller deems the same no longer

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

20

--------------------------------------------------------------------------------


 

capable of producing Gas in commercial quantities under normal methods of
operation.  Seller shall not be required to produce any well or wells in any
manner which in its sole judgment and discretion would not constitute good
operating practice, nor shall Seller be obligated to drill additional wells or
to deepen, repair or rework any existing wells.

 

D.                                    In addition to Seller’s reservation
provided in Section 2.A. above, Seller shall retain all liquid hydrocarbons
separated from the Purchased Gas by the use of mechanical separators at or prior
to Seller’s Receipt Points; provided however, that Seller shall not be permitted
hereunder to remove or recover liquid hydrocarbons from the Purchased Gas other
than such as can be removed through the use of conventional non-refrigerated
type wellhead separators located at Seller’s well heads.

 

4.                             CAPACITY RESTRICTIONS AND CURTAILMENTS

 

During any period when (i) all or any portion of Buyer’s Gathering System is
shut down because of mechanical failure, maintenance or repairs or non-routine
operating conditions; or (ii) the Gas available for receipt exceeds the capacity
of Buyer’s Gathering System; or (iii) Buyer determines that the operation of all
or any portion of Buyer’s Gathering System will cause injury or harm to persons
or property or to the integrity of Buyer’s Gathering System, Buyer will first
curtail all Gas other than Gas representing Seller’s Capacity, on a ratable
basis, and to the extent additional curtailments are required, will curtail
receipts of Seller’s Capacity.  To the extent that curtailments of Seller’s
Capacity occurs for more than [***] ([***) consecutive days or [***] ([***])
days in any [***] ([***]) day period, then Seller shall have the right to have
Seller’s Gas that is curtailed to be released from this Agreement until the
first day of the Month following the Month in which Buyer provides notice to
Seller that the curtailments will not be required.  To the extent that
curtailments of Seller’s Capacity occurs for more than [***] ([***]) consecutive
days or [***] ([***) days in any [***] ([***]) day period, then Seller shall
have the right to have Seller’s Gas that is curtailed to be permanently released
from this Agreement.

 

5.                             SELLER’S WARRANTIES

 

Seller hereby warrants title to the Purchased Gas sold and delivered hereunder
and the right of Seller to sell the same; and Seller warrants that all such Gas
is owned by Seller, or that Seller has the right to market said Gas, free from
all liens and adverse claims of title (“Adverse Claims”), excluding liens to
secure payments of production taxes, severance taxes, and other taxes.  Seller
agrees to indemnify Buyer and save it harmless from all suits, actions, debts,
accounts, damages, costs, losses and expenses arising from or out of Adverse
Claims, whether meritorious or not, of any and all persons, firms, or
corporations to said Gas or to royalties, overriding royalties, taxes, license
fees, or charges thereon.  Buyer shall be entitled to recover all reasonable
costs and attorneys’ fees incurred by it as a result of its involvement in any
action or claim involving Adverse Claims.  When it shall appear to Buyer by
reason of receipt of written notice of claim or dispute that the ownership or
title to all or part of the Leases, or the Purchased Gas, may be in a party or
parties other than Seller or the Other Wl Owners, then Buyer may suspend
payments hereunder, up to the amount of such claim and without payment of
interest, unless otherwise required by statute, and retain as security for the
performance of Seller’s obligations with respect thereto, a dollar amount up to
the amount of such disputed ownership interest or claim until it has been
finally determined and satisfied, or until Seller shall have furnished a bond to
Buyer in an amount and with sureties satisfactory to Buyer, conditioned upon the
protection of Buyer with respect to such ownership or claim.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

21

--------------------------------------------------------------------------------


 

6.                            EASEMENTS

 

To the extent that it may contractually or lawfully do so under its leasehold
interest without impairing its own similar right, Seller hereby assigns and
transfers to Buyer a non-exclusive right to use any easement across the Seller’s
Leases, and across any adjoining lands in which Seller may have an interest, for
the purposes of installing, using, inspecting, repairing, operating, replacing,
and/or removing Buyer’s pipe, meters, lines, and other equipment used or useful
in the performance of the Agreement.  It is intended that any property of Buyer
placed in or upon any of such land shall remain the personal property of Buyer,
subject to removal by it upon the expiration or termination of the Agreement for
any reason.  Buyer shall have a reasonable time after the expiration or
termination of the Agreement to remove same. Buyer shall indemnify and hold
Seller harmless of and from any and all claims and damages for all injuries to
persons, including death, or damage to property arising out of or related to
Buyer’s use of such easements and land.

 

7.                            GAS MEASUREMENT AND QUALITY

 

A.                                    Buyer, at its expense, shall furnish,
install, operate and maintain suitable measurement equipment, including orifice
meters, meter tubes and electronic flow measurement computers accessed by
supervisory control and data acquisition equipment at all Receipt Points for the
accurate measurement and real-time reporting of the volume of the Seller’s Gas
and Other WI Gas tendered by Seller to Buyer for sale at the Receipt Points. 
Buyer, at its expense, shall also furnish, install, operate and maintain
suitable metering equipment as required for the accurate determination and
allocation of Field Fuel, Field Condensate and Flare Gas volumes separated or
removed from the Gas prior to delivery to the [***] Delivery Point.  Each meter
installed by Buyer shall be a meter acceptable in the industry and each meter
shall be installed and operated in accordance with the requirements of
applicable provisions in ANSI/API 2530, “Orifice Metering of Natural Gas”
(American Gas Association Gas Measurement Committee Report No. 3) of the Natural
Gas Department of the American Gas Association, as amended from time to time, or
by any other method commonly used in the industry and mutually acceptable to the
Parties.  Buyer will have the right to utilize v-cone measurement facilities as
considered acceptable in the industry; unless prohibited by statute or by any
rule, regulation or order of any agency having jurisdiction over such issue. 
Any meter installed hereunder shall be open to inspection by Seller, or its
designee, at all reasonable times.  The charts and records pertaining to
measurement hereunder shall be kept on file by Buyer, for the mutual use of the
Parties, for a period of two (2) years after the Accounting Period to which such
charts and records pertain.  Buyer shall furnish to Seller direct access to
meter data on meters installed by Buyer, allowing Seller to use the
communications infrastructure installed by Buyer or Buyer shall allow Seller to
build a separate communications infrastructure which includes but is not limited
to placing separate radios on meters and towers owned by Buyer.  If installing
separate radios on towers owned by Buyer is not possible then, to the extent
that Buyer’s rights- of-way and easements allow for same, Buyer will allow
Seller to position separate towers on Buyer’s surface right-of-ways.  On or
before the tenth (10th) day of each Accounting Period Buyer shall furnish to
Seller a production statement for

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

22

--------------------------------------------------------------------------------


 

the prior Accounting Period, including the volume in Mcf and the Gross Heating
Value in MMBtu of the Purchased Gas received by Buyer at each of Seller’s
Receipt Points and allocations of Field Condensate, Field Fuel, Flare Gas and
Lost and Unaccounted For Gas allocated between the [***] Delivery Point and all
Receipt Points on Buyer’s Gathering System.

 

B.                                    Seller may, at its option and sole
expense, install, maintain and operate check meters and other equipment to check
Buyer’s meters; provided, however, that such check meters and other equipment
shall be installed by Seller so as not to interfere with the operation of any of
Buyer’s Gathering System and the Well Connect Facilities.  Buyer and Seller
shall have access to each other’s measuring equipment at all times during
business hours, but the reading, calibrating and adjustment thereof and the
changing of charts shall be done only by the employees or agents of Buyer and
Seller, respectively, as to meters or check meters so installed hereunder.

 

C.                                    For each new meter installed by Buyer,
once each month during the first three (3) Accounting Periods and then
semi-annually thereafter, unless otherwise required by statute, Buyer shall
verify the calibration of such meter and make adjustments as necessary.  Buyer
shall give notice to Seller of the time of such calibrations sufficiently in
advance of holding same in order that Seller may have its representative
present.  With respect to any test made hereunder, a registration within [***]
percent ([***]%) of correct shall be considered correct.  However, the meter or
meters shall be adjusted to read as accurately as practicable as soon as
possible thereafter.  Either party at any time may request a special test of any
meter.  The expense of any such special test shall be borne by the Party
requesting same if the meter registration is found to be correct and by Buyer if
found to be incorrect.  Settlement for any period during which the meter
registration deviates by more than [***] percent ([***]%) and by more than [***]
Mcf per Month shall be corrected at the rate of inaccuracy for any period of
inaccuracy which is definitely known or agreed upon; but in case the period is
not definitely known or agreed upon, then either for a period of fifteen (15)
days prior to the date of said test, or for a period calculated from the
beginning of the Accounting Period in which the test was conducted, whichever is
longer.  The rate of the inaccuracy shall be estimated and agreed upon by the
Parties hereto on the basis of the best available data, using the first of the
following methods which is feasible:

 

1)                                     By using the registration of any check
meter or meters if installed and accurately registering; or, in the absence
thereof,

 

2)                                     By calibration, test, or mathematical
calculation; or

 

3)                                     By estimation based on comparison of the
quantity of deliveries with deliveries during preceding periods under similar
conditions when the meter was registering accurately.

 

D.                                    All fundamental constants, observations,
records and procedures involved in the determination and/or verification of the
quantity and other characteristics of Gas measured hereunder, unless otherwise
specified herein, shall be in accordance with the applicable provisions in
ANSI/API 2530, “Orifice Metering of Natural Gas” (American

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

23

--------------------------------------------------------------------------------


 

Gas Association Gas Measurement Committee Report No. 3) of the Natural Gas
Department of the American Gas Association, as amended from time to time, or by
any other method commonly used in the industry and mutually acceptable to the
Parties.  The average local atmospheric pressure shall be assumed to be [***]. 
The temperature of Gas flowing through each meter shall be determined by a
recording thermometer, installed by Buyer at its sole cost and expense to
properly record the temperature of the flowing Gas, and the arithmetical average
of the temperature recorded while the Gas is flowing during each meter chart
interval shall be used in correcting amounts delivered hereunder to a
temperature base of sixty degrees Fahrenheit (60° F) and to a pressure base of
[***] pounds.  Should the recording thermometer malfunction, Buyer shall assume
a reasonable temperature for the period in question.

 

E.                                     Seller agrees that all Gas delivered to
Buyer under the Agreement shall:

 

(i) be free of hydrocarbons and water in the liquid state at the temperature and
pressure at which the Gas was received by Buyer at each Receipt Point;

 

(ii) not exceed [***] of hydrogen sulfide per one hundred (100) cubic feet, nor
more than [***] of total sulfur per hundred cubic feet;

 

(iii) contain less than [***] oxygen;

 

(iv) not exceed [***] percent ([***]%) by volume of carbon dioxide;

 

(v) not have a minimum temperature less than fifteen degrees Fahrenheit (15° F),
nor a maximum temperature above 120ºF;

 

(vi) contain a Gross Heating Value of at least [***] Btu per cubic foot;

 

(vii) be commercially free of all objectionable dust or other solid or liquid or
gaseous matters which might interfere with its merchantability or cause injury
to or interference with proper operations of Buyer’s Gathering System through
which the Gas flows;

 

(viii) not exceed [***] psig to avoid over pressuring the Buyer’s Gathering
System; and

 

(ix) meet the specifications of all downstream pipelines, as amended from time
to time, subject to any waivers from such specifications granted to Buyer from
time to time.

 

F.                                      Buyer may test Seller’s Gas delivered
hereunder for adherence to the specifications above set forth, such testing to
be in accordance with generally accepted industry standards and procedures. 
Buyer shall give notice to Seller of the time of such testing sufficiently in
advance in order that Seller may have its representative present.  If

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

24

--------------------------------------------------------------------------------


 

the Gas so delivered by Seller does not meet the specifications set forth above,
Buyer, at its option, may refuse to accept delivery of said Gas into Buyer’s
Gathering System.  If Seller shall deliver Gas to Buyer which exceeds the
maximum pressure specifications, or fails to meet the quality specifications
above-referenced, and Buyer elects to accept such non-conforming Gas, then Buyer
shall be responsible for any damages caused thereby; provided, however, Seller
will be responsible for any damages occurring prior to the time that Buyer
became aware of the non-conformity.  If Buyer elects not receive such
non-conforming Gas, Seller shall have the right to conform Seller’s Gas to the
above specifications.  Should Seller fail to do so, Buyer, at its option, may
elect to accept such non-conforming Gas, condition the same to conform to the
above specifications and charge Seller a mutually acceptable conditioning fee. 
If neither Party elects to condition the Gas to conform to the above
specifications, then Seller, at its option, and upon sixty (60) days prior
written notice to Buyer, shall have the right to obtain the release of such
non-conforming Gas from the Agreement, but only as to the formation from which
said Gas is produced.  Notwithstanding anything hereinabove to the contrary,
should Buyer elect to accept and pay for non-conforming Gas, Buyer shall not be
deemed to have waived any of its rights to reject any future non-conforming Gas
and shall nevertheless be entitled, at any time and from time to time, to
enforce the quality provisions hereof and refuse to accept delivery of any
volumes of nonconforming Gas from Seller.

 

G.                                    At least semi-annually, unless otherwise
required by statute, Buyer shall take samples at each of the meters described in
Section 7.A. of these GT&C and have such samples analyzed by chromatograph
analysis to determine the liquids content by component and the Gross Heating
Value of such Gas.  Buyer shall have the right to take and analyze a spot sample
prior to the regularly scheduled sampling.  Additionally, upon Seller’s written
request to Buyer and at Seller’s sole cost, risk and expense, Buyer shall take
and analyze samples more frequently.  All samples taken hereunder shall be taken
at such times that are reasonably mutually agreeable, must be representative of
the Gas produced, and shall be analyzed using the most current Industry
Standards.  Buyer shall give notice to Seller of the time of such sampling
sufficiently in advance of holding same in order that Seller may have its
representative present.  Seller shall be permitted to take a split sample.  If
Seller’s representative is not present, Buyer shall proceed with the taking and
analysis of samples.  The test samples shall be analyzed through the use of a
calorimeter (acceptable to both Parties) that employs the Thomas Principle of
Calorimetry described in Research Paper #519, published by the U.S. Department
of Commerce or by the use of gas chromatography equipment.  The Gross Heating
Value calculation will use the Btu values assigned to the various hydrocarbon
components as adjusted and updated from time to time by Buyer using as a base
those values set forth in the most current GPA Publication 2145 in effect at the
time the Gross Heating Value calculation is derived under the provisions of the
Agreement.  Measurement shall be determined as delivered on a saturated basis or
consistent with the basis applied to all producers delivering Gas to [***].  The
percentages of the individual components through normal pentane shall be
reported and heavier components shall be reported as hexanes plus.  The
components shall be reported in mole percent and ethane and heavier components
shall also be reported in gallons per Mcf.  All Third Party Gas which

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

25

--------------------------------------------------------------------------------


 

may be delivered by Buyer to the [***] Delivery Point for condensate
stabilization shall be tested and the hydrocarbon content thereof determined or
caused to be determined by Buyer, using the same sampling and test methods. 
Buyer shall provide a copy to Seller of the results of any sample analysis
performed by Buyer pursuant to this Section 7.G.

 

H.                                   As long as the quality of Seller’s Gas at
the Receipt Points meets the specifications set forth in E., above, the quality
of the two-phase hydrocarbon mix gas delivered by Buyer to [***] at the [***]
Delivery Point shall meet the quality specifications provided in the [***]
Contract.

 

8.                             ALLOCATIONS

 

Allocations shall be made in accordance with all provisions of this Agreement
and are based, in part, on allocations made by [***] to Buyer at the [***]
Delivery Point.  Neither Seller nor [***] shall have any obligation or liability
with respect to any allocations made by Buyer with respect to Gas delivered by
Seller hereunder or Gas delivered by any third party to Buyer on Buyer’s
Gathering System except to the extent resulting from the allocations made by
[***] to Buyer at the [***] Delivery Point.

 

A.                                    On or before the 10th day following the
end of each Accounting Period, Buyer will provide the following information to
Seller and [***]:

 

(i)                                     Receipt Point measurements and analyses;

 

(ii)                                  Field Condensate volumes and analyses for
Field Condensate removed from Buyer’s Gathering System prior to delivery at the
[***] Delivery Point;

 

(iii)                               Field Condensate Market Price, including any
applicable marketing and transportation deductions and expenses;

 

(iv)                              Field Fuel, Lost and Unaccounted For Gas and
Flare Gas volumes on Buyer’s Gathering System to determine the Adjusted Gas
Volume at each Receipt Point on Buyer’s Gathering System.

 

B.                                    On or before ten (10) days after receiving
the allocations to the [***] Delivery Point from [***] as provided in the [***]
Contract, Buyer shall make the following allocations:

 

(i)                                     Buyer will make the following
allocations to all Receipt Points hereunder and to all receipt points where
Buyer receives Third Party Gas: (a) Plant Condensate Sales Revenue (b) Plant
Products Revenues, (c) Residue Gas Revenues, (d) Bypass Gas Revenues, (e) Plant
Fuel, (f) Flare Gas at or upstream of the [***] Delivery Point, (g)

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

26

--------------------------------------------------------------------------------


 

Lost and Unaccounted for Gas, and (h) all applicable marketing and
transportation fees applicable to the Gas and NGLs.

 

C.                                    Gas Commingled at a Receipt Point

 

In the event the Purchased Gas delivered at a Receipt Point is less than the
total Gas delivered at such Receipt Point, all allocations to such Receipt Point
shall be further allocated by Buyer to Seller and the other owners of the Gas
delivered at such Receipt Point based upon their working interest shares of
production, except as otherwise agreed by Seller and the other owners of the Gas
delivered at such Receipt Point in a writing delivered to Buyer at least thirty
(30) days prior to the effective date: of such agreement.

 

9.                                      TAXES

 

A.                                    Buyer and Seller shall bear separately and
be individually, responsible for any and all taxes imposed upon and/or
attributable to each Party’s properties and/or operations hereunder except as
otherwise explicitly provided for in paragraph B. of this Section 9.  These
taxes shall include, but not be limited to, all state severance taxes, ad
valorem taxes, franchise taxes, sales and use taxes and state and federal income
taxes.

 

B.                                    Seller agrees to pay, or cause to be paid,
when due, the taxes lawfully levied on Seller’s Gas prior to its delivery to
Buyer at the Receipt Points.  To the extent required of Buyer by law or statute,
Buyer shall, as first purchaser, withhold and pay to the appropriate taxing
authority those taxes due under this paragraph and provide sufficient detail to
Seller of same.

 

C.                                    Buyer agrees to pay, or cause to be paid,
when due, the taxes lawfully levied on the Gas at and after its delivery to
Buyer at the Receipt Points.

 

10.                                  PAYMENT

 

A.                                    After delivery of Seller’s Gas has
commenced, Buyer shall mail a settlement statement to Seller on or before ten
(10) days following the date upon which Buyer has received the appropriate
settlement statements from [***]. Such statement shall include:

 

1)                                     All statements from [***] detailing the
determination of the revenues payable to Buyer with respect to Seller’s Gas.

 

2)                                     The allocated Field Condensate (in Bbls)
attributable to the Purchased Gas at each Receipt Point.

 

3)                                     The proceeds attributable to the Field
Condensate allocated to the Purchased Gas at each Receipt Point,

 

4)                                     The costs to provide electric service
allocated to the Purchased Gas,

 

5)                                     An itemization of the Services Fees, and

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

27

--------------------------------------------------------------------------------


 

6)                                     Statements will also be provided in an
electronic format if requested by the Seller.

 

B.                                    Buyer shall at all times have the right to
deduct, retain and withhold from those amounts due Seller hereunder any and all
undisputed amounts due Buyer from Seller for fees and/or expenses provided for
under the terms of the Agreement.  In the event the amount due Buyer exceeds the
amount due Seller, Buyer shall invoice Seller for such sums due and Seller shall
pay the invoice in full within fifteen (15) days of receipt of such invoice. 
Past due amounts shall accrue interest from the due date until paid in full at
the rate equal to the lower of (i) the then-effective prime rate of interest
published under “Money Rates” by The Wall Street Journal, plus two percent (2%)
per annum; or (ii) the maximum applicable lawful interest rate.

 

C.                                    Buyer shall remit payment by wire transfer
to Seller within ten (10) days following the date on which Buyer receives the
proceeds from [***] with respect to the resale of Purchased Gas to [***].  Buyer
shall have no liability or obligation to Seller to the extent that [***] fails
or is unable to make payment of amounts due Buyer under the [***] Contract. 
Past due amounts shall accrue interest from the due date until paid in full at
the rate equal to the lower of (i) the then-effective prime rate of interest
published under “Money Rates” by The Wall Street Journal, plus two percent (2%)
per annum; or (ii) the maximum applicable lawful interest rate.

 

11.                               REGULATORY BODIES

 

The Agreement is subject to all present and future valid laws and lawful orders
of all regulatory bodies now or hereafter having jurisdiction of the Parties, or
either of them, and should either of the Parties, by force of such law or
regulation imposed at any time during the term of the Agreement, be ordered or
required to do any act inconsistent with the provisions of the Agreement, the
Agreement shall continue nevertheless and shall be deemed modified to conform
with the requirements of such law or regulation for that period only during
which the requirements of such law or regulation are applicable.  Nothing in the
Agreement or these GT&C shall prohibit either Party from obtaining or seeking to
obtain modification or repeal of such law or regulation or restrict either
party’s right to legally contest the validity of such law or regulation, and
each Party reserves the right to file with such regulatory bodies any material
necessary to implement the terms of the Agreement and these GT&C as they existed
prior to the modification.  Notwithstanding the foregoing, in the event Buyer’s
Gathering System and/or Buyer is deemed to be a public utility or FERC-regulated
interstate pipeline company, and due to such determination, Seller’s rights to
the firm gathering service, the Services Fee or any other benefit provided
Seller herein are diminished or terminated, or Buyer’s rights or obligations, or
its ability to charge and receive the Services Fees, or other conditions are
imposed on Buyer which adversely affects the economic benefits to Buyer
originally contemplated hereunder, the affected party shall have the right to
notify the other party that it has been adversely affected (“Adverse Effect
Notice”).  Upon the other party receiving the Adverse Effect Notice, the parties
shall negotiate in good faith upon modifications to this Agreement as necessary
to put each party in the economic position that was originally provided under
this Agreement.  If the parties are unable to agree on

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

28

--------------------------------------------------------------------------------


 

modifications within thirty (30) days following the date of the Adverse Effect
Notice, then either party shall have the right to terminate this Agreement.

 

12.                              FORCE MAJEURE

 

A.                                    Except for the obligation to make
payments, in the event either Buyer or Seller is rendered unable, by reason of
an event of Force Majeure to perform, wholly or in part, any obligation or
commitment set forth in the Agreement, then upon such Party giving notice and
full particulars (including all supporting documentation) of such event as soon
as practicable after the occurrence thereof, the obligations of both Parties
shall be suspended to the extent and for the period of such Force Majeure
provided that the Party claiming an event of Force Majeure shall make all
commercially reasonable attempts to remedy the same with all reasonable
dispatch.

 

B.                The term “Force Majeure”, as used herein, shall mean acts of
God, strikes, lockouts or industrial disputes or disturbances, civil
disturbances, arrest and restraint of rulers or people, interruptions by
government or court orders, necessity for compliance with any present and future
valid orders of court, or any law, statute, ordinance or regulation promulgated
by any governmental or regulatory authority having proper jurisdiction, acts of
the public enemy, wars, riots, blockades, insurrections, including inability or
delays in obtaining materials, equipment, supplies, labor and services,
epidemics, landslides, lightning, earthquakes, fires, storm, floods, washouts,
inclement weather which necessitates extraordinary measures and expense to
construct facilities and/or maintain operations, explosions, partial or entire
failure of Gas supply, breakage or accident to machinery or lines of pipe,
freezing of wells or pipelines,  the shutting in of facilities for the making of
repairs, alterations or maintenance to wells, pipelines or plants, the
interruption or suspension of the receipt of Gas deliveries hereunder by Buyer
due to the declaration of Force Majeure by third- party transporters, or any
other cause whether of the kind herein enumerated or otherwise, not within the
reasonable control of the Party claiming Force Majeure.

 

C.                Neither Party shall be entitled to the benefit of the
provisions of this Section 12 under either or both of the following
circumstances;

 

1)                                     To the extent that the failure was caused
by the Party claiming suspension having failed to remedy the condition by taking
all reasonable acts, short of litigation, if such remedy requires litigation,
and having failed to resume performance of such commitments or obligations with
reasonable dispatch; or,

 

2)                                     If the failure was caused by lack of
funds, or with respect to the payment of any amount or amounts then due
hereunder.

 

D.                Settlement of strikes and lockouts shall be entirely within
the discretion of the Party affected, and the duty that any event of Force
Majeure shall be remedied with all reasonable dispatch shall not require the
settlement of strikes and lockouts by acceding the demands of the parties
directly or indirectly involved in such strikes or lockouts when such course is
inadvisable in the discretion of the Party having such difficulty.

 

E.                 Notwithstanding the foregoing, if an event of Force Majeure
continues for at least thirty (30) consecutive days, the Party who is not
receiving performance as a result of such condition shall have the right to
terminate this Agreement as to the affected Gas upon thirty (30) days written
notice to the Party claiming Force Majeure.

 

29

--------------------------------------------------------------------------------


 

13.                      DEFAULTS

 

A.                                    It is covenanted and agreed that if either
Party shall fail to perform any of the covenants or obligations imposed upon it
under and by virtue of the Agreement or these GT&C, in addition to its other
rights and remedies, the other Party may terminate the Agreement by proceeding
as follows:

 

1)                                     The Party not in default shall cause a
written notice to be served on the other Party in default, stating specifically
the cause for terminating the Agreement, and declaring it to be the intention of
the Party giving notice to terminate the same; thereupon, the Party in default
shall have thirty (30) days after the service of the aforesaid notice in which
to remedy or remove the cause or causes stated in the notice for terminating the
Agreement. If within said thirty (30) days the Party in default does so remove
and remedy said cause or causes, or fully indemnifies the Party not in default
for any and all consequences of such breach, then such notice shall be withdrawn
and the Agreement shall continue in full force and effect.

 

2)                                     In case the Party in default does not
remedy and remove the cause or causes, or does not indemnify the Party giving
the notice for any and all consequences of such breach, within said period of
thirty (30) days, then the party claiming default shall thereafter have the
option to terminate this Agreement which option shall be exercised, if at all,
by delivering written notice to the Party in default no later than ten (10) days
after the end of such thirty-day period. In the event there is a dispute
regarding whether a default exists, such dispute shall be governed by the
arbitration provisions of Section 15 of these GT&C and the thirty-day cure
period shall begin on the first day after the date of the arbitration award.

 

3)                                     Any cancellation of the Agreement
pursuant to the provisions of this Section shall be without prejudice to the
obligation of Buyer to make payments for Gas delivered to Buyer hereunder to the
time of cancellation, and without waiver of any remedy to which the Party not in
default may be entitled for violations of the Agreement.

 

B.                                    No waiver by either Seller or Buyer of any
default of the other under the Agreement shall operate as a waiver of any future
default, whether of like or different character or nature, nor shall any failure
to exercise any right hereunder be considered as a waiver of such right in the
future.

 

14.                      LITIGATION AND ATTORNEYS’ FEES

 

In the event of litigation to enforce the arbitration provisions of Section 15
of these GT&C or any arbitration award, the prevailing Party, after the entry of
a final non-appealable order, shall be entitled to recover from the other Party,
as a part of said judgment, all court costs, fees and expenses of such
litigation, including reasonable attorneys’ fees.

 

15.                     DAMAGES AND ARBITRATION

 

A.                                    Whether or not occasioned by a default or
other breach of the Agreement, neither Party shall be liable to the other for
special, exemplary, incidental or consequential damages.

 

30

--------------------------------------------------------------------------------


 

B.                                    Any claim, demand, cause of action,
dispute or controversy exclusively between the Parties relating to the subject
matter of this Agreement, whether sounding in contract, tort or otherwise, at
law or in equity, for damages or other relief (“Dispute”) shall be resolved by
binding arbitration if senior management of each of the Parties cannot resolve
the Dispute within fifteen (15) days of a notice of arbitration (“Notice”) being
served by one party upon the other.  Within twenty (20) days following service
of the Notice (if the Dispute remains unresolved by senior management), the
Parties shall either agree upon a single arbitrator, or if they have not done
so, each Party shall select one arbitrator, who shall together select a third. 
The third or the single arbitrator shall have more than eight (8) years
professional experience in the natural gas gathering and processing industry, be
neutral, and have not worked for a Party or affiliate.  The arbitration shall be
conducted according to the rules of the Federal Arbitration Act, and to the
extent an issue is not addressed thereby, by the Commercial Arbitration Rules of
the American Arbitration Association.  The arbitration shall be conducted in
Houston, Texas.  Each party shall be entitled to a reasonable amount of
prehearing discovery as allowed by the arbitrator(s), provided the discovery
period shall not exceed thirty (30) days; the parties and the arbitrators shall
endeavor to hold the arbitration hearing within thirty (30) days thereafter and
to render the decision within fifteen (15) days following the hearing.  Each
party shall bear its own costs of arbitration. Interpretation of this Agreement
to arbitrate and procedures shall be decided by the arbitrators.  The
arbitration and the award shall be final, binding and confidential.

 

16.                     GENERAL

 

A.                                    The Parties hereto assume full
responsibility and liability for the maintenance and operation of their
respective properties and agree to indemnify and save harmless the other Party
from all liability and expense on account of any damages, claims or actions,
including bodily injury, death or damage to property (whether real or personal
property) arising from any act or accident in connection with the installation,
presence, maintenance or operation of the personal property or equipment of the
indemnifying Party.

 

B.                                    The Parties agree that they will maintain
the Agreement, and all parts and contents thereof, in strict confidence, and
that they will not cause or permit disclosure of same to any third Party without
the express written consent of the other Party; provided however, that
disclosure by a Party is permitted in the event and to the extent:

 

1)                                     disclosing Party is required by a court
or agency exercising jurisdiction over the subject matter thereof, by order or
by regulation or law, to disclose; provided that in the event either Party
becomes aware of a judicial or administrative proceeding that has resulted or
may result in such an order requiring disclosure, it shall (i) so notify the
other Party immediately  and (ii) support all actions of the non-disclosing
party reasonably necessary to prevent disclosure to the public as a result of
disclosure to the court or administrative body; or

 

2)                                     disclosure is required in the course of
routine audit procedures; provided, however, that any such disclosure shall be
made upon the condition that the recipient shall in turn hold such information
confidential from further disclosure; or

 

31

--------------------------------------------------------------------------------


 

3)                                     disclosure to royalty owners, overriding
royalty owners, taxing authorities and non- operators on whose behalf Seller
markets production from the Area of Dedication is required in connection with
Seller’s distribution of revenues from the sale of production and payment of
royalties and taxes on production.

 

C.                                    The Equal Employment Opportunity Clause
required under Executive Order No. 11246, the affirmative action commitment for
disabled veterans and veterans of the Vietnam Era, set forth in 41 CFR 60-250.4,
the affirmative action clause for handicapped workers, set forth in CFR 650-
741.4, and the related regulations of the Secretary of Labor, 41 CFR Chapter 60,
are incorporated by reference in the Agreement. By accepting the Agreement,
Seller certifies that it complies with the authorities cited above and that it
does not maintain segregated facilities or permit its employees to perform
services at locations where segregated facilities are maintained, as required by
41 CFR 60.1.8.

 

32

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

ATTACHED TO AND MADE A PART OF THAT CERTAIN GAS PURCHASE AGREEMENT

by and between Bear Tracker Energy, LLC, as “Buyer” and

EOG Resources, Inc. as “Seller”

 

INITIAL SYSTEM DESIGN, SELLER’S DRILLING AND DEVELOPMENT PLANS

 

The Buyers Initial System will include connections to [***] of Seller’s wells
and five (5) compressor stations to be installed at mutually agreeable
locations.  Each of the compressor stations will be fed by a local system of
Lateral Lines which tie to the Seller’s well head receipt points.  Discharges
from the compressor stations will tie in to the steel Trunkline that delivers
Purchased Gas to [***] for resale.  These five (5) stations are spread across
the initial development area.

 

The Lateral Lines local to a compressor station will bring Purchased Gas into a
slug catcher at each field compressor station.  Gas from the slug catcher will
feed electric motor driven compression.  Hydrocarbons collected in the slug
catcher will be pumped to the Trunkline.  Slug catcher water will be collected
in an atmospheric tank.  Gas will be compressed commensurate with the required
[***] Delivery Point pressure of [***] psig.  Compressed gas will be dehydrated
with a TEG system and then fed to the Trunkline.  Hydrocarbon liquid that forms
in the compression train will be pumped or free flowed to the Trunkline as
appropriate.

 

Buyer’s Initial System shall also include metering and telemetry equipment at
all Receipt Points.

 

At this time the Initial System Lateral Lines total about 200 miles in length. 
The total length of the Trunkline for the Initial System is approximately
fifty-two (52) miles.

 

The Initial System design is also based on the Bakken Lite Production attached
hereto as Exhibit “C-2” and the initial wells being located within the area
depicted in Exhibit “C-1”.

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

33

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

INITIAL SYSTEM AND SELLER’S DRILLING PLANS

 

[***]

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

34

--------------------------------------------------------------------------------


 

EXHIBIT C-2 — EOG Bakken Lite Well Type Curve(1)

 

[***]

 

--------------------------------------------------------------------------------

(1) The design of the Initial System was based on this production profile. 
Significant changes in actual production characteristics of Seller’s Wells may
necessitate changes to the design of the Initial System.

 

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

35

--------------------------------------------------------------------------------


 

Exhibit D

 

[***]

 

--------------------------------------------------------------------------------

***Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

36

--------------------------------------------------------------------------------